Exhibit 10.3

GUARANTY

GUARANTY (this “Guaranty”), dated as of November 9, 2020, by each of the Persons
set forth on Schedule I hereto (each such Person, individually, a “Guarantor”
and, collectively, the “Guarantors”) in favor of (a) WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent and collateral agent (in such capacities,
the “Agent”) for its own benefit and the benefit of the other Credit Parties (as
defined in the Credit Agreement referred to below), and (b) the Credit Parties.

W I T N E S S E T H

WHEREAS, reference is made to that certain Credit Agreement, dated as of
November 9, 2020 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”), by and between, among others, (i) World of Jeans & Tops, a
California corporation, and each other borrower from time to time party thereto
(individually, a “Borrower”, and collectively, the “Borrowers”), (ii) the
Guarantors party thereto, (ii) the Agent, and (iv) the Lenders party thereto
(the “Lenders”). Capitalized terms used herein and not defined herein shall have
the meanings assigned to such terms in the Credit Agreement; provided, that, as
used herein, the terms “Paid in Full” or “Payment in Full” shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts) and any other contingent
Obligation, including indemnification obligations, providing Cash
Collateralization) or other collateral as may be requested by the Agent of all
of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts) other than
(i) unasserted contingent indemnification Obligations, (ii) any Obligations
relating to Bank Products (other than Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized or other collateral as may be
requested by the Agent, and (iii) any Obligations relating to Swap Contracts
that, at such time, are allowed by the applicable provider of such Swap
Contracts to remain outstanding without being required to be repaid.

WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the L/C
Issuer has agreed to issue Letters of Credit for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.

WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facility provided for in the Credit
Agreement, from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the L/C Issuer.

WHEREAS, the obligations of the Lenders to make Loans and of the L/C Issuer to
issue Letters of Credit are each conditioned upon, among other things, the
execution and delivery by the Guarantors of a guaranty in the form hereof. As
consideration therefor, and in order to induce the Lenders to make Loans and the
L/C Issuer to issue Letters of Credit, the Guarantors are willing to execute
this Guaranty.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the conditions and agreements set forth in
this Guaranty, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Guarantors, hereby agree as
follows:

SECTION 1.    Guaranty. Each Guarantor irrevocably and unconditionally
guaranties, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment when due
(whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance of all Obligations by the Loan Parties (collectively,
the “Guaranteed Obligations”), including all such Guaranteed Obligations which
shall become due but for the operation of the Bankruptcy Code. Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon this Guaranty notwithstanding any extension or renewal of any
Guaranteed Obligation.

SECTION 2.    Guaranteed Obligations Not Affected. To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind. To the fullest extent
permitted by applicable Law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Agent or any other Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any Loan Party under the provisions of the Credit Agreement, any other Loan
Document or otherwise or against any other party with respect to any of the
Guaranteed Obligations, (b) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Guaranty, any
other Loan Document or any other agreement, with respect to any Loan Party or
with respect to the Guaranteed Obligations, (c) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Agent or any other Credit Party, or (d) the lack of legal
existence of any Loan Party or legal obligation to discharge any of the
Guaranteed Obligations by any Loan Party for any reason whatsoever, including,
without limitation, in any insolvency, bankruptcy or reorganization of any Loan
Party.

SECTION 3.    Security. Each of the Guarantors hereby acknowledges and agrees
that the Agent on its behalf and on behalf of each of the other Credit Parties
may (a) take and hold security for the payment of this Guaranty and the
Guaranteed Obligations and exchange, enforce, waive and release any such
security, (b) apply such security and direct the order or manner of sale thereof
as the Agent in its sole discretion may determine, and (c) release or substitute
any one or more endorsees, the Borrowers, other Guarantors or other obligors, in
each case without affecting or impairing in any way the liability of any
Guarantor hereunder.

SECTION 4.    Guaranty of Payment. Each of the Guarantors further agrees that
this Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Agent or any other Credit Party to any of the Collateral or other
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Agent or any other Credit Party in
favor of any Loan Party or any other Person or to any other guarantor of all or
part of the Guaranteed Obligations. Any payment required to be made by the
Guarantors hereunder may be required by the Agent or any other Credit Party on
any number of occasions and shall be payable to the Agent, for the benefit of
the Agent and the other Credit Parties, in the manner provided in the Credit
Agreement.



--------------------------------------------------------------------------------

SECTION 5.    Indemnification. Without limiting any of their indemnification
obligations under the Credit Agreement or the other Loan Documents, and without
duplication of any indemnification provided for under the Credit Agreement or
the other Loan Documents, each of the Guarantors, jointly and severally, shall
indemnify the Credit Parties and each of their Related Parties (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all damages, actual out-of-pocket losses, claims, actions, causes of
action, settlement payments, obligations, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements of any
outside counsel for any Indemnitee which, in the case of the Lenders and other
Indemnitees, other than the Agent and its Affiliates, shall be limited to one
firm of outside counsel for all such Lenders, one local or special counsel in
any relevant jurisdiction and one regulatory counsel (and, in the case of an
actual or perceived conflict of interest, one additional counsel for all such
similarly affected persons, one additional local or special counsel for all such
similarly affected persons in any relevant jurisdiction and one regulatory
counsel for all such similarly affected persons), and in the case of the Agent
and its Affiliates, shall be limited to one firm of outside counsel for such
Persons, one local or special counsel to such Persons in any relevant
jurisdiction and one regulatory counsel), in each instance as determined by the
Agent in its Permitted Discretion, incurred, suffered, sustained or required to
be paid by, or asserted against, any Indemnitee arising out of, in any way
connected with, or as a result of, (i) the execution or delivery of this
Guaranty, the Credit Agreement or any other Loan Document or any other agreement
or instrument contemplated hereby, the performance by the Guarantors of their
respective obligations thereunder, or the consummation of the transactions
contemplated by the Credit Agreement and the other Loan Documents or any other
transactions contemplated hereby or thereby, or (ii) any actual or prospective
claim, litigation, investigation or proceeding relating to or arising from any
of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, however, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrowers or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

SECTION 6.    No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible Payment in
Full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Guaranty, the Credit Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof,



--------------------------------------------------------------------------------

by any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations, or by any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible Payment in Full in cash of the Guaranteed
Obligations).

SECTION 7.    Defenses of Loan Parties Waived. To the fullest extent permitted
by applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the indefeasible Payment in Full
in cash of the Guaranteed Obligations. Each Guarantor hereby acknowledges that
the Agent on behalf of itself and the other Credit Parties may, at its election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any Loan Party, or exercise any other right or
remedy available to them against any Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent that
the Guaranteed Obligations have Paid in Full in cash. Pursuant to, and to the
extent permitted by, applicable Law, each of the Guarantors waives any defense
arising out of any such election and waives any benefit of and right to
participate in any such foreclosure action, even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Loan Party, as the case may be, or any security. Each Guarantor agrees that
it shall not assert any claim in competition with the Agent or any other Credit
Party in respect of any payment made hereunder in any bankruptcy, insolvency,
reorganization, or any other proceeding.

SECTION 8.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Agent or any other Credit
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Loan Party to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each of the Guarantors hereby promises to and will
forthwith pay, or cause to be paid, to the Agent or such other Credit Party as
designated thereby in cash the amount of such unpaid Guaranteed Obligations.
Upon payment by any Guarantor of any sums to the Agent or any other Credit Party
as provided above, all rights of such Guarantor against any Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible Payment in Full in cash of all the
Guaranteed Obligations. In addition, any indebtedness of the Borrowers or any
other Loan Party now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the prior indefeasible Payment in Full in cash of all of
the Guaranteed Obligations. Notwithstanding the foregoing, prior to the
occurrence of an Event of Default, the Borrowers or any other Loan Party may
make payments to any Guarantor on account of any such indebtedness. After the
occurrence and during the continuance of an Event of Default, none of the
Guarantors will demand, sue for, or otherwise attempt to collect any such
indebtedness until the indefeasible Payment in Full in cash of the Guaranteed
Obligations, termination or expiration of the Commitments, and termination of
the L/C Issuer’s obligation to issue Letters of Credit under the Credit
Agreement. If any amount shall erroneously be paid to any Guarantor on account
of (a) such subrogation, contribution, reimbursement, indemnity or similar right
or (b) any such indebtedness of any Loan Party, such amount shall be held in
trust for



--------------------------------------------------------------------------------

the benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.

SECTION 9.    Limitation on Guaranty of Guaranteed Obligations. In any action or
proceeding with respect to any Guarantor involving any Debtor Relief Law, if the
obligations of such Guarantor under SECTION 1 hereof would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under said
SECTION 1, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Guarantor,
any Credit Party, the Agent or any other Person, be automatically limited and
reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 10.    Information. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of each Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the Agent
or the other Credit Parties will have any duty to advise any of the Guarantors
of information known to it or any of them regarding such circumstances or risks.

SECTION 11.    Termination. This Guaranty (a) shall terminate when the
Obligations have been Paid in Full, and (b) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Credit Party or any Guarantor upon the bankruptcy or reorganization of any Loan
Party or otherwise.

SECTION 12.    Costs of Enforcement. Without limiting any of their obligations
under the Credit Agreement or the other Loan Documents, and without duplication
of any fees or expenses provided for under the Credit Agreement or the other
Loan Documents, the Guarantors, jointly and severally, agree to pay on demand
all Credit Party Expenses in connection with (i) the administration,
negotiation, documentation or amendment of this Guaranty, and (ii) the Agent’s
or any other Credit Party’s efforts to collect and/or to enforce any of the
Guaranteed Obligations of the Guarantors hereunder and/or to enforce any of the
rights, remedies, or powers of the Agent or any other Credit Party against or in
respect of the Guarantors (whether or not suit is instituted by or against the
Agent or any other Credit Party).

SECTION 13.    Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Agent and the other Credit Parties, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such attempted assignment or transfer shall be void), except as expressly
permitted by this Guaranty or the Credit Agreement. This Guaranty shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented,



--------------------------------------------------------------------------------

waived or released with respect to any Guarantor without the approval of any
other Guarantor and without affecting the obligations of any other Guarantor
hereunder.    In the event of any express conflict between the terms of this
Guaranty and the terms of the Credit Agreement, the terms of the Credit
Agreement shall govern.

SECTION 14.    Waivers; Amendment.

(a)    The rights, remedies, powers, privileges, and discretions of the Agent
hereunder and under applicable Law (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement (except as expressly set forth in such waiver). No
single or partial exercise of any of the Agent’s Rights or Remedies, and no
express or implied agreement or transaction of whatever nature entered into
between the Agent and any Person, at any time, shall preclude the other or
further exercise of the Agent’s Rights and Remedies. No waiver by the Agent of
any of the Agent’s Rights and Remedies on any one occasion shall be deemed a
waiver on any subsequent occasion, nor shall it be deemed a continuing waiver.
The Agent’s Rights and Remedies may be exercised at such time or times and in
such order of preference as the Agent may determine. The Agent’s Rights and
Remedies may be exercised without resort or regard to any other source of
satisfaction of the Guaranteed Obligations. No waiver of any provisions of this
Guaranty or any other Loan Document or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in the same, similar or other
circumstances.

(b)    Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the Agent
and the Guarantor or Guarantors with respect to whom such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement.

SECTION 15.    Copies and Facsimiles. This instrument and all documents which
have been or may be hereinafter furnished by the Guarantors to the Agent may be
reproduced by the Agent by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile or other electronic
transmission which bears proof of transmission shall be binding on the party
which or on whose behalf such transmission was initiated and likewise so
admissible in evidence as if the original of such facsimile or other electronic
transmission had been delivered to the party which or on whose behalf such
transmission was received.



--------------------------------------------------------------------------------

SECTION 16.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 17.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Guarantors may be delivered to the Lead Borrower on behalf of each of the
Guarantors.

SECTION 18.    Survival of Agreement; Severability.

(a)    All covenants, agreements, indemnities, representations and warranties
made by the Guarantors herein and in the certificates or other instruments
delivered in connection with or pursuant to this Guaranty, the Credit Agreement
or any other Loan Document shall be considered to have been relied upon by the
Agent and the other Credit Parties and shall survive the execution and delivery
of this Guaranty, the Credit Agreement and the other Loan Documents and the
making of any Loans by the Lenders and the issuance of any Letters of Credit by
the L/C Issuer, regardless of any investigation made by the Agent or any other
Credit Party or on their behalf and notwithstanding that the Agent or other
Credit Party may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended, and
shall continue in full force and effect until terminated as provided in SECTION
11 hereof. The provisions of SECTION 5 and SECTION 12 hereof shall survive and
remain in full force and effect regardless of the repayment of the Guaranteed
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Guaranty or any provision hereof.

(b)    Any provision of this Guaranty held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 19.    Counterparts. This Guaranty may be executed in counterparts, each
of which shall constitute an original but all of which, when taken together,
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or other electronic transmission
(e.g., “.pdf” via email) shall be as effective as delivery of a manually
executed counterpart of this Guaranty.

SECTION 20.    Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty.

SECTION 21.    Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial.

(a)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY
RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c)    EACH GUARANTOR HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(d)    EACH OF THE GUARANTORS AGREES THAT ANY ACTION COMMENCED BY ANY GUARANTOR
ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING
THEREIN, AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION, AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

(e)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) AND WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM
IN RESPECT OF, AND ALL STATUTES OF



--------------------------------------------------------------------------------

LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND WAIVES DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT THE AGENT AND THE OTHER CREDIT
PARTIES HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.

 

GUARANTORS:    TILLY’S, INC.    By:   

    /s/ Michael L. Henry

   Name:        Michael L. Henry    Title:        Executive Vice President and
Chief      

Financial Officer

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

Tilly’s, Inc.